Citation Nr: 0924285	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-10 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected degenerative disc disease of 
the lumbosacral spine.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected cervical spine spondylosis with 
left upper extremity radiculopathy.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1974 and 
from August 1978 to June 1993.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  During a May 2008 VA examination, the Veteran 
reported that he receives benefits from the Social Security 
Administration (SSA).  The examiner noted that the Veteran 
said he ended all employment in January 2007 "secondary to 
what he called pain and 'I was ready to retire.'"  The 
Veteran did not clarify whether he receives pension benefits 
or disability benefits, and no SSA records have been 
associated with the claims file.  In the case of disability 
benefits, any records used or generated by SSA in determining 
whether the Veteran is disabled may be pertinent to the 
issues on appeal as they may relate to the current severity 
of the Veteran's service-connected disabilities.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Baker v. West, 11 Vet. 
App. 163 (1998).  Therefore, the AMC/RO must determine the 
type of benefits the Veteran currently receives and obtain 
any available records pertaining to the claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine what 
type of benefits he receives from SSA.  

2.  If the Veteran confirms that he 
receives disability benefits, contact SSA 
and request copies of all records used in 
determining the Veteran's entitlement to 
such benefits.  Any decision rendered by 
an Administrative Law Judge must also be 
obtained and associated with the claims 
folder.  All attempts to obtain these 
records must be documented for inclusion 
in the folder.  If any records are 
located, they should be associated with 
the claims file.  If there are no 
records, this must be noted in the 
folder.

3.  If the Veteran does not respond, 
contact SSA to clarify what type of 
benefits he is receiving and request 
copies of all records used in determining 
the Veteran's entitlement to such 
benefits as noted in paragraph 2 above.  

4.  After completion of the foregoing, 
review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, 
issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

